In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: July 1, 2020

* * * * * * * * * * * *                                *
ROSA M. RIOS MORALES and                               *
JUAN ENRIQUE LOZADA VIRELLA,                           *
Parents on Behalf of Minor Daughter,                   *
I.K.L.R.,                                              *                 UNPUBLISHED
                                                       *
                  Petitioners,                         *                 No. 18-1190V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Stipulation for Award; Varicella;
AND HUMAN SERVICES,                                    *                 Chronic Urticaria.
                                                       *
                  Respondent.                          *
*    * *     *    * * * *           *    *    *   *    *

Roberto Ruiz-Comas, RC Legal & Litigation Services, San Juan, PR, for petitioners.
Ryan D. Pyles, United States Department of Justice, Washington, DC, for respondent.

                                      DECISION ON STIPULATION1

        On August 10, 2018, Rosa M. Rios Morales and Juan Enrique Lozada Virella
(“petitioners”), on behalf of their minor daughter I.K.L.R., filed a petition for compensation
under the National Vaccine Injury Compensation Program2 (the “Vaccine Program”). Petition
(ECF No. 1). The petition seeks compensation for injuries allegedly related to I.K.L.R.’s receipt
of a varicella vaccine, which vaccine is contained in the Vaccine Injury Table (the “Table”), 42
C.F.R. § 100.3(a).


1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. Id.

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
       I.K.L.R. received the varicella vaccine on or about August 14, 2015. The vaccination
was administered within the United States. Petitioners allege that the varicella vaccine caused
I.K.L.R. to develop chronic urticaria, or significantly aggravated her condition, and that I.K.L.R.
experienced the residual effects of this injury for more than six months.

        On July 1, 2020, respondent filed a stipulation providing that a decision should be entered
awarding compensation to petitioners on behalf of I.K.L.R. Stipulation (ECF No. 26).
Respondent denies that the varicella vaccine either caused or significantly aggravated I.K.L.R.’s
alleged chronic urticaria and/or any other injury. Id. at ¶ 6. Maintaining their respective
positions, the parties nevertheless now agree that the issues between them shall be settled and
that a decision should be entered awarding compensation according to the terms of the
stipulation attached hereto as Appendix A. Id. at ¶ 7.

        The stipulation awards:

        1) An amount sufficient to purchase the annuity contract described in paragraph
           10 of the stipulation (attached hereto as Appendix A), paid to the life insurance
           company from which the annuity will be purchased (the “Life Insurance
           Company”). This amount represents compensation for all damages that would
           be available under 42 U.S.C. § 300aa-15(a) for injuries allegedly related to
           I.K.L.R.’s receipt of the varicella vaccine.

      I adopt the stipulation as the decision of the Court and hereby award compensation in the
amount and on the terms set forth therein. Accordingly, the Clerk of Court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).


                                                         2